Exhibit 10.1

AMENDMENT NO. 2

TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED

PARTNERSHIP

OF

ATLAS PIPELINE PARTNERS, L.P.

THIS AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF ATLAS PIPELINE PARTNERS, L.P. (this “Amendment”), dated as of
July 27, 2007, is entered into and effectuated by Atlas Pipeline Partners GP,
LLC, a Delaware limited liability company (the “General Partner”) and the
general partner of Atlas Pipeline Partners, L.P., a Delaware limited partnership
(the “Partnership”), pursuant to authority granted to it in Sections 5.6 and
13.1 of the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of March 9, 2004, as amended (the “Limited Partnership
Agreement”). Capitalized terms used but not defined herein are used as defined
in the Limited Partnership Agreement.

WHEREAS, Section 13.1(d) of the Limited Partnership Agreement provides that the
General Partner, without the approval of any Partner or Assignee, may amend any
provision of the Limited Partnership Agreement to reflect a change that, in the
discretion of the General Partner, does not adversely affect the Limited
Partners in any material respect, and the General Partner has determined that
the amendments contemplated hereby do not adversely affect the Limited Partners
in any material respect;

WHEREAS, Section 13.1(j) of the Limited Partnership Agreement provides that the
General Partner, without the approval of any Partner or Assignee, may amend any
provision of the Limited Partnership Agreement that, in the discretion of the
General Partner, is necessary or advisable to reflect, account for and deal with
appropriately the formation by the Partnership of, or investment by the
Partnership in, any corporation, partnership, joint venture, limited liability
company or other entity, in connection with the conduct by the Partnership of
its business, and the General Partner has determined that the amendments
contemplated hereby are necessary or advisable in connection therewith; and

WHEREAS, the General Partner deems it in the best interest of the Partnership to
effect this Amendment.

NOW, THEREFORE, it is hereby agreed as follows:

A. Amendment. The Limited Partnership Agreement is hereby amended as follows:

1. Section 1.1 of the Limited Partnership Agreement is hereby amended to add or
amend or restate the following definitions in appropriate alphabetical order:

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date,



--------------------------------------------------------------------------------

(a) the sum of (i) all cash and cash equivalents of the Partnership Group on
hand at the end of such Quarter, and (ii) all additional cash and cash
equivalents of the Partnership Group on hand on the date of determination of
Available Cash with respect to such Quarter resulting from Working Capital
Borrowings made subsequent to the end of such Quarter, less

(b) the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the General Partner to (i) provide for the proper
conduct of the business of the Partnership Group (including reserves for future
capital expenditures and for anticipated future credit needs of the Partnership
Group) subsequent to such Quarter, (ii) comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which any Group Member is a party or by which it is bound or its
assets are subject or (iii) provide funds for distributions under Section 6.4 or
6.5 in respect of any one or more of the next four Quarters; provided, however,
that the General Partner may not establish cash reserves pursuant to (iii) above
if the effect of such reserves would be that the Partnership is unable to
distribute the Minimum Quarterly Distribution on all Common Units, plus any
Cumulative Common Unit Arrearage on all Common Units, with respect to such
Quarter; and, provided further, that disbursements made by a Group Member or
cash reserves established, increased or reduced after the end of such Quarter
but on or before the date of determination of Available Cash with respect to
such Quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such Quarter if the
General Partner so determines, plus

(c) the Permitted Western Gas Resources Distributions.

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

“Permitted Western Gas Resources Distributions” means (a) those distributions
and payments to the Class A Member of Atlas Pipeline Mid-Continent WestOk, LLC
that are made pursuant to the Operating Agreement of Atlas Pipeline
Mid-Continent WestOk, LLC dated as of July 27, 2007, as it may be amended,
supplemented or restated from time to time, and (b) those distributions and
payments to the Class A Member of Atlas Pipeline Mid-Continent WestTex, LLC that
are made pursuant to the Operating Agreement of Atlas Pipeline Mid-Continent
WestTex, LLC dated as of July 27, 2007, as it may be amended, supplemented or
restated from time to time.

2. Section 6.3(a) of the Limited Partnership Agreement is hereby amended and
restated as follows:

 

2



--------------------------------------------------------------------------------

Within 45 days following the end of each Quarter commencing with the Quarter
ending on March 31, 2000, an amount equal to 100% of Available Cash less the
Permitted Western Gas Resources Distributions with respect to such Quarter
shall, subject to Section 17-607 of the Delaware Act, be distributed in
accordance with this Article VI by the Partnership to the Partners as of the
Record Date selected by the General Partner in its reasonable discretion.
Available Cash constituting the Permitted Western Gas Resources Distributions
shall be distributed as provided in the definition thereof. All amounts of
Available Cash distributed by the Partnership on any date from any source shall
be deemed to be Operating Surplus until the sum of all amounts of Available Cash
theretofore distributed by the Partnership pursuant to Section 6.4 equals the
Operating Surplus from the Initial Closing Date through the close of the
immediately preceding Quarter. Any remaining amounts of Available Cash
distributed by the Partnership or pursuant to the Permitted Western Gas
Resources Distributions on such date shall, except as otherwise provided in
Section 6.5, be deemed to be “Capital Surplus.” All distributions required to be
made under this Agreement shall be made subject to Section 17-607 of the
Delaware Act.

3. Section 6.4(b) of the Limited Partnership Agreement is hereby amended and
restated as follows:

(b) After Subordination Period. Available Cash (less the Permitted Western Gas
Resources Distributions) with respect to any Quarter after the Subordination
Period that is deemed to be Operating Surplus pursuant to the provisions of
Section 6.3 or 6.5, subject to Section 17-607 of the Delaware Act, shall be
distributed as follows, except as otherwise required by Section 5.6(b) in
respect of additional Partnership Securities issued pursuant thereto:

(i) First, 98.9899% to the Unitholders holding Common Units, Pro Rata, and
1.0101% to the General Partner until there has been distributed in respect of
each Common Unit then Outstanding an amount equal to the Minimum Quarterly
Distribution for such Quarter;

(ii) Second, 98.9899% to the Unitholders holding Common Units, Pro Rata, and
1.0101% to the General Partner until there has been distributed in respect of
each Common Unit then Outstanding an amount equal to the Cumulative Common Unit
Arrearage existing with respect to such Quarter;

(iii) Third, 85% to all Unitholders, Pro Rata, 13.9899% to the holders of the
Incentive Distribution Rights, Pro Rata, and 1.0101% to the General Partner
until there has been distributed in respect of each Unit then Outstanding an
amount equal to the excess of the First Target Distribution over the Minimum
Quarterly Distribution for such Quarter;

(iv) Fourth, 75% to all Unitholders, Pro Rata, 23.9899% to the holders of the
Incentive Distribution Rights, Pro Rata, and 1.0101% to the General Partner
until there has been distributed in respect of each Unit then Outstanding an
amount equal to the excess of the Second Target Distribution over the First
Target Distribution for such Quarter; and

 

3



--------------------------------------------------------------------------------

(v) Thereafter, 50% to all Unitholders, Pro Rata, 48.9899% to the holders of the
Incentive Distribution Rights, Pro Rata, and 1.0101% to the General Partner;

provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution and the Second Target Distribution have been reduced to zero
pursuant to the second sentence of Section 6.6(a), the distribution of Available
Cash that is deemed to be Operating Surplus with respect to any Quarter will be
made solely in accordance with Section 6.4(b)(v) and the Permitted Western Gas
Resources Distributions.

4. Article VI of the Limited Partnership Agreement is hereby amended to add a
new Section 6.4(c) as follows:

(c) Special Subordination after the Quarter Ended June 30, 2007. Notwithstanding
the provisions of Section 6.4(b), amounts distributable to the holders of
Incentive Distribution Rights shall be subject to reduction as follows:

 

  (i) For each Quarter from the Quarter beginning July 1, 2007 until the Quarter
ending December 31, 2007, after the holders of the Incentive Distribution Rights
have received an aggregate of $3.7 million with respect to such Incentive
Distribution Rights, they shall not be entitled to further distributions with
respect to such Incentive Distribution Rights until the amount distributable
pursuant to Section 6.4(b), but for the application of this subparagraph to the
holders of the Incentive Distribution Rights, would have been $8.7 million. Any
amounts not distributed to the holders of Incentive Distribution Rights because
of the operation of this subparagraph shall be distributed 1.0101% to the
General Partner and 98.9899% to all Unitholders.

 

  (ii) For each Quarter from the Quarter beginning January 1, 2008 until the
Quarter ending June 30, 2009, after the holders of the Incentive Distribution
Rights have received an aggregate of $7.0 million with respect to such Incentive
Distribution Rights, they shall not be entitled to further distributions with
respect to such Incentive Distribution Rights until the amount distributable
pursuant to Section 6.4(b), but for the application of this subparagraph to the
holders of the Incentive Distribution Rights, would have been $12.0 million. Any
amounts not distributed to the holders of Incentive Distribution Rights because
of the operation of this subparagraph shall be distributed 1.0101% to the
General Partner and 98.9899% to all Unitholders.

 

4



--------------------------------------------------------------------------------

  (iii) For each Quarter from and after the Quarter beginning July 1, 2009,
after the holders of the Incentive Distribution Rights have received an
aggregate of $7.0 million with respect to such Incentive Distribution Rights,
they shall not be entitled to further distributions with respect to such
Incentive Distribution Rights until the amount distributable pursuant to
Section 6.4(b), but for the application of this subparagraph to the holders of
the Incentive Distribution Rights, would have been $10.75 million. Any amounts
not distributed to the holders of Incentive Distribution Rights because of the
operation of this subparagraph shall be distributed 1.0101% to the General
Partner and 98.9899% to all Unitholders.

5. The beginning of the first paragraph of Section 6.5 of the Limited
Partnership Agreement (i.e., before clause (a) thereof) is hereby amended and
restated as follows:

Available Cash (less the Permitted Western Gas Resources Distributions) that is
deemed to be Capital Surplus pursuant to the provisions of Section 6.3(a) shall,
subject to Section 17-607 of the Delaware Act, be distributed, unless the
provisions of Section 6.3 require otherwise, as follows:

B. Agreement in Effect. Except as hereby amended, the Limited Partnership
Agreement shall remain in full force and effect.

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the state of Delaware, without regard to principles of
conflicts of laws.

D. Invalidity of Provisions. If any provision of this Amendment is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

ATLAS PIPELINE PARTNERS, L.P. By:  

Atlas Pipeline Partners GP, LLC, its

general partner

By:  

 

Name:   Matthew A. Jones Title:   Chief Financial Officer

 

6